                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
     
    D.M., a minor, by BAO XIONG, the                   Case No. 18‐CV‐2140 (NEB/SER) 
    mother, legal guardian, and next friend                            
    of D.M.; and Z.G., a minor, by JOEL                                
    GREENWALD, the father, legal                                       
    guardian, and next friend of Z.G.,                   ORDER ON MOTION FOR 
                                                        PRELIMINARY INJUNCTION 
                           Plaintiffs, 
     
    v. 
     
    MINNESOTA STATE HIGH SCHOOL 
    LEAGUE; BONNIE SPOHN‐
    SCHMALTZ, in her official capacity as 
    President of the Board of Directors for 
    the MINNESOTA STATE HIGH 
    SCHOOL LEAGUE; ERICH MARTENS 
    in his official capacity as Executive 
    Director of the MINNESOTA STATE 
    HIGH SCHOOL LEAGUE; CRAIG 
    PERRY in his official capacity as an 
    Associate Director of the MINNESOTA 
    STATE HIGH SCHOOL LEAGUE; and 
    BOB MADISON in his official capacity 
    as an Associate Director of the 
    MINNESOTA STATE HIGH SCHOOL 
    LEAGUE, 
     
                        Defendants. 
     


         Consistent with the decision and opinion of the United States Court of Appeals for the

Eighth Circuit dated March 6, 2019 [ECF No. 41], it is hereby ORDERED that Plaintiffs’

Motion for a Preliminary Injunction [ECF No. 11] is GRANTED; and it is FURTHER


                                                1 
 
ORDERED that, while the case is pending, the Defendants are enjoined from enforcing

Minnesota State High School League rules that prohibit boys from participating in high

school competitive Dance Team.

Dated: April 4, 2019                             BY THE COURT: 
 
                                                 s/Nancy E. Brasel                
                                                 Nancy E. Brasel 
                                                 United States District Judge 
 

 




                                            2 
